Title: To George Washington from Benjamin Lincoln, 22 December 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            War Office 22nd Decr 1781
                        
                        In answer to your Excellencys Queries I beg leave to observe
                        1st They will increase their supplies sufficient to feed any number of Men requisite in the North River.
                        2nd Those are agreed on & settled.
                        3d The present Contract is supposed to Operate rather at Stationary Posts & is not the one under
                            which the Army in the Field will be supplied——the stock on hand must supply any increased demand at the Posts & be
                            replenished as soon after as possible.
                        When the Army takes the Field the evils you apprehend from the uncertainty of our Numbers must be provided
                            against in the Contracts under which they will be supplied by obliging the Contractors to keep a large Stock on hand in
                            Magazines at such a distance from Camp as may then be thought proper. I think you observations are just & will
                            endeavour to have your Ideas interwoven into the Covenants which shall be made. 
                        I return you the Covenant as it was copied for your use. I have the honor to be Dr Sir with real esteem Your
                            most obt servant
                        
                            B. Lincoln

                        
                    